EXAMINER'S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 11 has been amended as follows: 
Claim 11. (Amended) The method as claimed in claim 1

Conclusion                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684